BY THE COURT.
We have read the record and find that it is-well established that $250.00 would not at all compensate the plaintiff if her physical condition at the time of the trial was due to the accident. Whether it was so due, was a question upon which the medical experts differed. The jury was in a better position to judge the mental and moral worth of these medical witnesses than we are. We take it, too, that the jury was much impressed by the absence from the stand of the plaintiff’s family physician. The experts were speculating on whether her goitre and other disabilities were to be attributed to the shock of the collision or to bad tonsils, bad teeth and other forces that were unaffected by the accident.
Certainly the- testimony of . the family physician acquainted with the condition of the. plaintiff prior to the collision was of more importance than all the speculations of the experts, and the failure to use him as a witness must have weighed heavily against the plaintiff. The jury must have so viewed it. We cannot say that they were wrong.
(Hughes, Justice and Mauek JJ., concur.)